Citation Nr: 0320673	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
pneumothorax.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel
REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
Gainesville VAMC for the veteran to be 
afforded a pulmonary examination, to 
include pulmonary function tests (PFTs), 
to determine the severity of the 
veteran's service-connected residuals of 
pneumothorax.  Send the claims folder to 
the examiner for review.

(a)  Inform the examiner that the rating 
criteria for evaluating the degree of 
severity resulting from respiratory 
conditions require PFTs that include not 
only results for FEV-1 and FEV-1/FVC but 
also results of testing of Diffusion 
Capacity of the Lung for Carbon Monoxide 
by Single Breath Method (DLCO (SB)).  If 
the automatically generated report of 
PFTs does not clearly indicate the 
percent predicted for DLCO (SB), the 
examiner should include the results of 
this testing in a separate report.  If 
this testing cannot be conducted, the 
examiner should state why this is so and 
state whether results of this testing can 
be estimated from the results of the 
other testing (FEV-1 or FEV-1/FVC) and, 
if so, the examiner should provide the 
estimated value for percent predicted for 
DLCO (SB) in the examination report.

(b)  Ask the examiner to interpret, if 
possible, the symptomatology noted in the 
record associated with the veteran's 
service-connected residuals of 
pneumothorax as distinguished from 
symptoms associated with the veteran's 
other service-connected and nonservice-
connected pulmonary disorders.  Ask the 
examiner to conduct whatever tests are 
appropriate for such determination and 
provide a rationale for all conclusions 
reached.  The examiner should indicate if 
he or she is unable to distinguish 
symptomatology exclusive to the veteran's 
service-connected residuals of 
pneumothorax.  

2.  Make arrangements with the 
Gainesville VAMC for the veteran to be 
afforded a general medical examination.  
Send the claims folder to the examiner 
for review.

(a)  Inform the examiner that the veteran 
is service-connected for the following 
disabilities:  transdiaphragmatic 
splenectomy; postoperative traumatic 
rupture of thoracic aorta with 
pseudoaneurysm; fracture of ribs with 
partial resection of fourth and fifth 
ribs due to pseudoaneurysm of thoracic 
aorta, postoperative; fracture of pelvis; 
subscapular and thoracic chest injuries; 
and residuals of pneumothorax.  

(b)  Ask the examiner to provide a 
complete report of examination of the 
veteran with particular attention to 
current findings associated with the 
service-connected disabilities.  Upon 
review of current examination findings, 
as well as the medical records in the 
claims file, ask the examiner to provide 
an opinion as to the effect that the 
veteran's service-connected disabilities 
alone, without regard to 
non-service-connected disabilities, would 
have on his ability to obtain and 
maintain a substantially gainful 
occupation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





